Citation Nr: 0212958	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an undescended 
right testicle, status post operative.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for an undescended right 
testicle and PTSD.

In October 2001 the Board denied the claims of entitlement to 
service connection for an undescended right testicle, status 
post operative, and for PTSD.

In May 2002, upon discovery that the veteran had previously, 
and timely, requested that a previously requested hearing be 
postponed, vacated the October 2001 Board decision.

In July 2002, the veteran testified at a videoconference 
hearing over which the undersigned Member of the Board 
presided, a transcript of which has been associated with the 
claims folder.

The case is now before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's undescended right testicle, status post 
operative, preexisted his military service and did not 
increase in severity during service.

2.  The record does not establish that the veteran engaged in 
combat in service, nor is such alleged.

3.  There is no current diagnosis of PTSD based on any 
verified, credible stressor from the veteran's active 
service.


CONCLUSIONS OF LAW

1.  The preexisting undescended right testicle, status post-
operative, was not aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306  (2001).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303(d), 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records reveals 
that his enlistment 
examination report dated in October 1967, shows that he had 
an atrophic right testicle at induction. 

Subsequent reports of medical examination dated in December 
1967 and April 1968 indicate that no additional defects were 
found. 

Service medical records, including the April 1970 discharge 
examination, are absent complaints, diagnosis or treatment 
related to the atrophic right testicle or PTSD. 

Personnel records associated with the claims file indicate 
that the veteran was in Okinawa from October 1968 to December 
1968, and the only medal awarded him was the National Defense 
Service Medal.

A private medical record dated in February 1995, reveals that 
the veteran was diagnosed with an undescended right atrophic 
testicle.  It was noted that a previous right orchiopexy had 
been unsuccessful.  The record also reflects he desired to 
have the right testicle removed, and he underwent a right 
inguinal exploration with removal of the right undescended 
testicle, as well as a right orchiectomy and placement of a 
prosthesis.

A private medical record dated in May 1999, reveals that the 
veteran was currently being treated for stress related to his 
employment. 

In a statement to the RO received in December 2000, the 
veteran indicated that in 1963, when he underwent surgery to 
repair a hernia, his right testicle was lowered as far as 
possible.  He added that he was aware that his testicle was 
abnormal but experienced no difficulty with it.  He reported 
that although the atrophy of the right testicle was noted 
upon entrance into service, he had been discharged with a 
clean bill of health.  He stated that he was later prevented 
from re-enlisting in service as a result of this condition. 

The veteran also reported that in 1963, his private doctor 
had stated in support of his attempted re-enlistment that the 
testicle was in no danger and that it was a birth defect, 
which caused the "right testicle string not to grow like the 
left."  The veteran noted that he no longer had records 
pertinent to this occurrence.

Additionally, the veteran reported that the stressful events 
which precipitated PTSD centered on his twin brother having 
been sent to Vietnam without him, and his not having been 
allowed to join him there.  According to the veteran, he and 
his brother were told during training that only one of them 
would go to Vietnam and the other would remain in the states.  

They were both sent to Okinawa where his brother told the 
sergeant in charge that he (this veteran) should have 
remained in the states.  He was transferred to a casual 
company to await further orders.  The next morning when he 
awoke, he went to his brother's company only to learn that it 
had departed the night before.  He was not allowed to sign a 
waiver to join his brother.  In 1987 he and his brother did 
not respond to a twin health registry because he felt 
cheated, angry and disappointed towards the government 
because of his previous rejections.  

The veteran also stated that he took a job at a state 
attorney general's office in 1988.  During his employment 
there he began to feel depression and stress because of an 
unwanted position transfer.  He added that he received 
treatment for PTSD, depression, and stress from his private 
physician.  Along with his statement he submitted copies of 
documents dated in 1987, related to a twin veterans health 
registry and letters dated in 1999 and 2000 from state 
agencies relating to employment. 

In July 2002, the veteran testified at a videoconference 
hearing over which the undersigned Board Member presided.  He 
asserted that he first discovered a problem with his right 
testicle when he was 13 years old in 1963.  He indicated that 
he underwent surgery to repair a hernia, and his right 
testicle was lowered as far as possible.  He added that while 
in service, and undergoing physical training, some of which 
included fights, he was hit in that particular area several 
times.  He asserted that although the atrophy of the right 
testicle was noted upon entrance into service, he had been 
discharged with a clean bill of health, and that he was later 
prevented from re-enlisting as a result of this condition.

The veteran also testified that he had never been separated 
from his brother until each was sent Okinawa from where his 
brother was sent to Vietnam, and he was to return to in the 
states.  He was transferred to a casual company to await 
further orders.  The next morning when he awoke, he went to 
his brother's company only to learn that it had departed the 
night before.  He was not allowed to sign a waiver to join 
his brother.  

He was later sent to Camp Lejeune, where he witnessed 
injuries of other veterans who had returned from Vietnam 
which was very stressful to him.  He also indicated that he 
repeatedly requested to be sent to Vietnam, but his requests 
were denied.

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 C.F.R. § 3.304(b) (2001).  The presumption of sound 
condition attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption. 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation." 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(2001); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993). 

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Specific PTSD Criteria

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  

The  CAVC also determined that a diagnosis of PTSD is 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor to cause 
PTSD.

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 38 
C.F.R. § 4.125 requires use of the Diagnostic and Statistical 
Manual for Mental Disorders IV (DSM-IV) as opposed to the 
prior version of the manual, the DSM-III-R.  The manual 
criteria define the requirements for a diagnosis of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the CAVC in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f). Service connection 
for PTSD now requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125; (a) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on an 
assessment of the credibility, probative value, and relative 
weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.

VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor. VAOCGPREC 12- 
99.

The VA regulation was changed in June 1999 to conform to the 
CAVC's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

The  CAVC has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The  CAVC in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The CAVC noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (2001), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The CAVC, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."

The  CAVC further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the CAVC's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the  CAVC held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor. Id.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

Additionally, VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2002).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, San Antonio, Texas; and from the San Antonio Regional 
Hospital, San Antonio, Texas.  The veteran had also indicated 
treatment by SWC, MD; and JM, MD.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment and examination reports identified 
by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).


Specific notice letters were also sent to the veteran in 
December 2000 and in February 2001, advising him to submit 
additional evidence in support of his claims.  They advised 
him that he could submit additional evidence himself or 
sufficiently identify such evidence.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of a rating decision, a statement of the case, and associated 
correspondence.  In this regard, the veteran has been given 
the opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claims, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  He testified at a 
videoconference hearing over which the undersigned Board 
Member presided in July 2002.



As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claims.  As noted above, the RO has notified the veteran of 
the VCAA, with such notification resulting in additional 
evidence.

Thus, there is no useful purpose in remanding the matter 
again for development of the issues.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.


Undescended Right Testicle, Status Post Operative

Initially, the Board finds that the presumption of soundness 
does not attach in this instance, as the reported disability, 
atrophic right testicle, was noted on the veteran's entrance 
examination report in October 1967.  Moreover, the veteran, 
in his December 2000 statement to the RO and in his July 2002 
testimony before the Board, indicated that his right testicle 
disorder had existed prior to service and also reported that 
his physician had previously stated that the condition was a 
birth defect.  See 38 C.F.R. § 3.303(c).

The question of service connection next turns on whether the 
veteran's pre-existing condition was aggravated by his 
military service.  See 38 C.F.R. §§ 3.303, 3.306. Service 
medical records contain no evidence of treatment for any 
testicular disorder, and the veteran's discharge examination 
is negative for any report or diagnosis pertinent to the 
veteran's right testicle disorder.  There was no increase in 
severity of the atrophic right testicle shown in service.

The Board acknowledges the veteran's testimony wherein he 
asserted that he was hit several times in the general area of 
the right testicle during his training in service.  However, 
the record is devoid of any reported injury to the right 
testicle during the veteran's period of active service.  

The medical records associated with his 1995 elective 
orchiectomy, almost twenty years after service, do not 
indicate any worsening of the preexisting condition during 
service, nor do they make reference to his service. 

In light of the evidence of record and the veteran's 
assertion that the condition preexisted service and presented 
no problems during service, and in light of the fact that the 
record is negative for any treatment for an injury to the 
right testicle during service, the Board finds that an 
additional VA examination is not warranted in this case.  An 
examination more than thirty-two years after service would 
not be relevant to the status of veteran's atrophic right 
testicle prior to, during and proximately after service.

Aggravation may not be conceded where, on the basis of all 
the evidence of record the complained of condition underwent 
no increase in severity during service. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  
Accordingly, service connection for the veteran's undescended 
right testicle, status post-operative, must be denied.

In making this determination, the Board notes that there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107 (West Supp. 2002)


PTSD

Initially, the Board notes that the RO considered the 
veteran's claim on the basis of the requisite criteria for 
service connection for PTSD effective prior to the amended 
criteria established in this regard.  As the Board noted 
earlier, the revised criteria provided in this decision were 
in effect at the time of the RO's previous review.  

Accordingly, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to the 
revised criteria, the more favorable of the two, for service 
connection for PTSD.  In any event, neither set of criteria 
permit a grant of the benefit sought on appeal.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated thereby.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of PTSD prior to his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with PTSD either prior to or during service.  


The service medical records do not indicate that the 
veteran's alleged stressors were incurred during combat with 
the enemy.  The Board acknowledges the veteran's statements 
that his twin brother was sent to Vietnam without him, and 
that this had caused him difficulty.

The veteran has reiterated his stressful events during his 
period of active service which he asserts contributed to 
PTSD.  He referred to the fact that he had never been 
separated from his brother until each was sent Okinawa from 
where his brother was sent to Vietnam, and he was to return 
in the states.  He referred to his brother's company having 
departed before he could see him, and to the denial of his 
request to sign a waiver to join his brother.  He also 
related that he was under additional stress from seeing 
injured soldiers upon their return from Vietnam, while he was 
at Camp Lejeune.

Subsequent to service, the only evidence of record pertinent 
to the veteran's claim of entitlement to service connection 
for PTSD are his own lay statements and a note dated May 
1999, from his treating physician. 

The record indicates the physician treated the veteran for 
stress related to his employment.  The veteran reported that 
the physician diagnosed him with PTSD.  However, the May 
1999, note itself does not provide such a diagnosis or 
otherwise relate his stress to military service.  Moreover, 
it did not provide evidence that would reasonably 
substantiate the current existence of PTSD related to 
military service.

No health care provider has indicated or even suggested that 
any symptoms experienced by the veteran during his period of 
service may be related to a current diagnosis of PTSD.  

There is no evidence of record that the veteran incurred PTSD 
during service, nor is there evidence of a current diagnosis 
of PTSD related to service.

The Board recognizes that the veteran testified at a 
videoconference hearing July 2002, that he has PTSD that is 
related to stressors which were manifested during his period 
of active service.  However, the veteran's self-report is not 
competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  

The veteran does not have a current diagnosis of PTSD that 
has been associated with his period of active service.  There 
is also no evidence of in-service incurrence or aggravation 
of PTSD.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of PTSD, 
there is no current PTSD disability based upon verified 
stressors, and thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has PTSD that is related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests there is a current PTSD 
disability which has been linked to service based on verified 
stressors.  Accordingly, the veteran's claim of entitlement 
to service connection for PTSD is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to service connection for an undescended right 
testicle, status post operative is denied.

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

